62615: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62615


Short Caption:STATE VS. DIST. CT. (ZOGHEIB)Classification:Original Proceeding - Criminal - Mandamus


Lower Court Case(s):Clark Co. - Eighth Judicial District - C277246Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Ryan J. MacDonald
							(Clark County District Attorney)
						Steven S. Owens
							(Clark County District Attorney)
						


Real Party in InterestJihad Anthony ZogheibThomas D. Boley
							(Hawkins, Boley & Aldabbagh)
						Robert Langford
							(Langford McLetchie LLC)
						Robert G. Lucherini
							(Robert G. Lucherini, Chtd.)
						Margaret A. McLetchie
							(Langford McLetchie LLC)
						


RespondentStefany Miley


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark



14-09684: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


02/13/2013Filing FeePetition Filing fee waived.  Criminal.


02/13/2013Petition/WritFiled Petition for Writ of Mandamus.13-04720




02/13/2013MotionFiled Emergency Motion for Stay Under NRAP 27(e).13-04730




02/13/2013AppendixFiled Appendix to Petition for Writ.13-04731




02/14/2013Order/ProceduralFiled Order Granting Stay and Directing Answer. Answer due: 20 days13-04816




04/19/2013Notice/IncomingFiled Notice of Appearance (Robert L. Langford and Margaret A. McLetchie appearing on behalf of Real Party in Interest, Jihad Anthony Zogheib).13-11666




04/19/2013MotionFiled Motion for Extension of Time to FIle Response to Petitioner's Petition for Writ of Mandamus.13-11667




04/23/2013Order/ProceduralFiled Order Granting Motion. Real party in interest: Answer due: June 3, 2013.13-11866




05/29/2013MotionFiled Motion for Extension of Time (Answer to Writ Petition).13-15833




05/29/2013MotionFiled Motion for Extension w/Exhibit (Answer to Writ Petition).13-15860




06/04/2013Order/ProceduralFiled Order Granting Motion. Real Party in Interest: Answer due: July 15, 2013.13-16270




06/28/2013MotionFiled Motion to Withdraw As Counsel.13-19052




07/08/2013MotionFiled Motion for Extension of Time. Real Party In Interest (45 days).13-19822




07/12/2013Order/ProceduralFiled Order Granting Motion to Wthdraw as Counsel and Motion for Extension of Time. The real party in interest, Jihad Anthony Zogheib, is represented in this matter by retained counsel with the law firm of Langford McLetchie.  Counsel has filed a motion to withdraw, citing an unidentified conflict of interest. According to a motion for an extension of time to file an answer to the petition, filed on July 8, 2013, counsel represents that Zogheib is "seeking new counsel and expects to secure new counsel this week."  Cause appearing, the motions are granted. The clerk of this court shall remove the law firm of Langford McLetchie and attorneys Robert Langford and Margaret McLetchie as counsel of record for the real party in interest. Zogheib: 30 days to retain substitute counsel and cause counsel to file a notice of appearance with this court.13-20431




08/05/2013OtherReceived Returned Mail.  Order filed 7/12/13 addressed to Jihad Anthony Zogheib.  Per USPS, "return to sender, unable to forward".  Address updated per motion filed on 7/8/13.  Order mailed to new address.


08/12/2013Notice/IncomingFiled Notice of Appearance (Robert G. Lucherini, Esq. appearing on behalf of Real Party in Interest, Jihad Anthony Zogheib).13-23620




08/15/2013Order/ProceduralFiled Order. Attorney Robert G. Lucherini has filed a notice of appearance on behalf of the real party.  Accordingly, the real party shall have 20 days from the date of this order to file and serve an answer, including points and authorities, against issuance of the requested writ.13-24064




09/03/2013Petition/WritFiled Answer To Petition For Writ Of Mandamus.13-25954




09/09/2013MotionFiled Motion for Leave to File a Reply to Real Party's Answer to Petition for Writ of Mandamus.13-26581




09/11/2013Order/ProceduralFiled Order Granting Motion. Petitioner shall have until September 19, 2013, to file and serve the reply.13-26784




09/19/2013Petition/WritFiled Reply to Answer to Petition for Writ of Mandamus.13-28007




02/14/2014MotionFiled Motion to Dissolve Stay.14-04920




02/21/2014Notice/IncomingFiled Notice of Appearance. (Attorney Thomas Boley for real party in interest Jihad Anthony Zogheib.)14-05709




03/03/2014Order/Clerk'sFiled Order Granting Telephonic Extension. Real party in interest shall have until March 5, 2014, to file and serve an opposition to the motion to dissolve stay.14-06784




03/05/2014MotionFiled Opposition To Motion To Dissolve Stay.14-07128




03/27/2014Opinion/DispositionalFiled Authored Opinion. "Petition granted." Fn5[We deny the State's motion to dissolve the stay as moot.] Before: Hardesty/Parraguirre/Cherry. Author: Hardesty, J. Majority: Hardesty/Parraguirre/Cherry. 130 Nev. Adv. Opn. No. 18. NNP13  (OPINION MODIFIED PER ORDER FILED 4/1/2014).14-09684




03/27/2014WritIssued Writ with letter. Original and one copy of writ and copy of opinion mailed to Ryan J. MacDonald for service upon Judge Stefany Miley.14-09743




03/27/2014MotionFiled Emergency Motion Under NRAP 27(e).14-09806




03/28/2014MotionFiled Opposition to Emergency Motion.14-09831




04/01/2014Order/ProceduralFiled Order Modifying Opinion.  We direct the clerk of this court to modify the opinion filed on March 27, 2014, by inserting the following footnote:  "This opinion has been circulated among all justices of this court, any two of whom, under IOP 13(b) may request en banc review of a case.  The two votes needed to require en banc review in the first instance of the question of overruling Collier v. Legakes, 98 Nev. 307, 646 P.2d 1219 (1982) were not cast."  This footnote shall be numbered footnote 1 and inserted after the "OPINION" heading;  the clerk shall also renumber the other footnotes accordingly.14-10155




04/04/2014Order/ProceduralFiled Order Denying Motion.  We deny the motion for a stay.  fn2[To the extent that the motion also seeks leave to file an appendix under seal, that request is denied withou prejudice.  At this time, this court has entered its judgment in this matter and there is no pending request for relief that would necessitate an appendix.]14-10795




04/09/2014WritFiled Original Writ returned. Served on Judge Stefany Miley on April 3, 2014.14-11251




04/15/2014Post-Judgment PetitionFiled Petition for Rehearing.14-12131




04/22/2014MotionFiled Emergency Motion Under NRAP27(e).14-12915




04/22/2014MotionFiled Opposition to Emergency Motion.14-12963




05/30/2014Post-Judgment OrderFiled Order Denying Rehearing and Denying Motion for Emergency Stay and Supplemental Appendix.  "We deny rehearing."  NRAP40(c).  We deny the emergency motion for stay and to file supplemental appendix under seal.14-17428




06/24/2014RemittiturIssued Notice in Lieu/Rehearing14-20659




06/24/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed


09/03/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. (Letter dated July 17, 2014) Nos. 58602/59387/63724/64194/56614/58345/62489/62615/57324/59290. (Letter entered in 58602 as document no. 14-29096.)